           Case 4:19-cr-00690-JAS-LCK Document 31 Filed 06/21/19 Page 1 of 3



1    Law Office of
2
     MICHAEL J. BLOOM, PC
     100 North Stone Avenue, Ste. 701
3    Tucson, Arizona 85701
4
     MICHAEL J. BLOOM (AZ Bar No. 004897)
     Email: mike@michaeljbloom.net
5    Telephone: (520) 882-9904
     Fax: (520) 628-7861
6

7    Law Office of
     HERNANDEZ & HAMILTON, PC
8
     The Johnson House Offices
9    455 West Paseo Redondo
     Tucson, Arizona 85701-8254
10
     JOSHUA F. HAMILTON (AZ Bar No. 028084)
11   Email: Josh@Hernandez-Hamilton.com
     Telephone: (520) 882-8823
12   Fax: (520) 882-8414
13
     Attorneys for Alexander True Norman
14

15                      IN THE UNITED STATES DISTRICT COURT

16                            FOR THE DISTRICT OF ARIZONA
17
     United States of America,                       No. CR19-00690-TUC-JAS(LCK)
18                         Plaintiff,
                                                   SECOHND MOTION TO CONTINUE
19
            vs.                                     TRIAL DATE AND EXTEND PLEA
20                                                            DEADLINE
     Alexander True Norman,                                (NO OBJECTION)
21
                        Defendant.
22

23
           Excludable delay under 18 U.S.C. § 3161(h) may occur as a result of this motion
24
     or of an order based thereon.
25

26         The defendant, Alexander True Norman, by and through counsel undersigned,

27   hereby moves to continue the trial, currently set on July 9, 2019, as well as the plea
28




                                               1
            Case 4:19-cr-00690-JAS-LCK Document 31 Filed 06/21/19 Page 2 of 3



1    deadline, currently set on June 21, 2019, for a period of not less than 60 days, on the
2
     following grounds:
3

4
            (1)    The parties are engaged in discussions towards a non-trial resolution of this

5    matter.
6
            (2)    Counsel for the defense is obtaining additional information that will help
7
     facilitate these discussions.
8

9           (3)    Josh Hamilton, co-counsel for the defendant, has communicated with Adam
10
     Rossi, who indicated no objection to this request.
11
            WHEREFORE, the defense respectfully requests that this Court continue the trial
12

13   for a period of not less than 60 days, and extend the plea deadline.

14          RESPECTFULLY SUBMITTED this 21st day of June, 2019.
15
                                               MICHAEL J. BLOOM, P.C.
16

17
                                               s/Michael J. Bloom
18                                             MICHAEL J. BLOOM
                                               Attorney for Alexander True Norman
19

20
                                     CERTIFICATE OF SERVICE
21

22   I, Michael J. Bloom, hereby certify that on June 21, 2019, I electronically transmitted
     the attached document to the Clerk’s Office using the CM/ECF system for filing and
23
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
24
     Adam Rossi
25   Adam.Rossi2@usdoj.gov, Holly.Tramil@usdoj.gov
26
     Michael J. Bloom
27   mike@michaeljbloom.net
28
     Attorney for Defendant Norman




                                                  2
           Case 4:19-cr-00690-JAS-LCK Document 31 Filed 06/21/19 Page 3 of 3



1    Joshua F. Hamilton
2
     josh@Hernandez-Hamilton.com
     Attorney for Defendant Norman
3

4
     s/Michael J. Bloom
     MICHAEL J. BLOOM
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           3
